


Exhibit 10.3
BARNES GROUP INC.
STOCK AND INCENTIVE AWARD PLAN
RESTRICTED STOCK UNIT SUMMARY OF GRANT
For Employees
Barnes Group Inc., a Delaware corporation (the “Company”), under the 2014 Barnes
Group Inc. Stock and Incentive Award Plan, as may be amended from time to time
(the “Plan”), hereby grants to the individual named below (“You” or “Grantee”)
this Restricted Stock Unit Award (the “Grant”), representing the number of
restricted stock units set forth below (each a “Restricted Stock Unit”). This
Grant entitles You to receive, without payment to the Company and at the
applicable time or times set forth below, a number of shares of Common Stock
equal to the number of Restricted Stock Units listed below that vest subject to
this Restricted Stock Unit Summary of Grant (this “Summary of Grant”), and the
Restricted Stock Unit Agreement attached as Exhibit A (the “Restricted Stock
Unit Agreement”) and the Plan, both of which are incorporated herein by
reference and made part hereof. The Grant also entitles You to be paid Dividend
Equivalents as set forth in the Restricted Stock Unit Agreement. Unless
otherwise defined, capitalized terms used in this Summary of Grant and the
Restricted Stock Agreement have the meanings set forth in the Plan.




Grantee:


[__________________________]
Grant Date:


February XX, 20XX
Number of Restricted Stock Units and Vesting Schedule:


[________] Restricted Stock Units. The Restricted Stock Units will vest as to
1/3 on the 18-month, 30-month and 42-month anniversaries of the Grant Date, as
follows:


 
No. of Restricted Stock Units
Vesting Date
 
 
August XX, 2015
 
 
August XX, 2016
 
 
August XX, 2017
 
Except as provided otherwise in the Restricted Stock Unit Agreement, the
Restricted Stock Units will vest in accordance with the foregoing vesting
schedule if You remain in continued employment with the Company through the
applicable vesting date.



Grant Acceptance:    
    
You agree to be bound by the Plan, the Restricted Stock Unit Agreement and this
Summary of Grant by electronically acknowledging and accepting the Grant
following the date of the

1

--------------------------------------------------------------------------------




Company’s electronic or other written notification to You of the Grant. You
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Plan, this Summary of Grant or
the Restricted Stock Unit Agreement. In no event do You acquire any rights to
the Grant unless You electronically accept, no later than 60 days after the
Grant Date, this Summary of Grant and the attached Restricted Stock Unit Grant
Agreement.


You acknowledge that the Plan and the Plan prospectus are available as part of
the online grant package with E*Trade and Barnes Net at
http://barnesnet.barnesgrp.net/Legal/default.aspx, respectively, and that paper
copies of the Plan and the Plan prospectus are available upon request by
contacting the Manager, Stockholder Relations, Monique B. Marchetti, at
mmarchetti@bginc.com or 860-973-2185.



2

--------------------------------------------------------------------------------



EXHIBIT A


RESTRICTED STOCK UNIT AGREEMENT
Under the provisions of the 2014 Barnes Group Inc. Stock and Incentive Award
Plan, as may be amended from time to time, (the “Plan”), the Compensation and
Management Development Committee of the Company’s Board of Directors (the
“Committee”) has authorized the execution of this Agreement. Capitalized terms
used in this Agreement and not otherwise defined herein will have the same
meaning as provided for in the Plan or Summary of Grant, as applicable.
NOW, THEREFORE, in consideration of the agreements of each, and for other good
and valuable consideration, the parties agree as follows:
1.Dividend Equivalents. On each date on which a dividend (other than a dividend
paid in Common Stock, which is subject to the adjustment provided in Section 10
of the Plan) is paid to the holders of Common Stock, the record date of which
falls during the period commencing on the Grant Date and ending on the first
date on which all of the Restricted Stock Units have either been forfeited
pursuant to this Agreement or paid pursuant to this Agreement as in effect from
time to time on or after the Grant Date (a “Dividend Payment Date”), the Company
will pay You an amount of money (“Dividend Equivalents”) determined by
multiplying (a) the number of the Restricted Stock Units (if any) that were
neither forfeited nor paid on or before such dividend record date, times (b) the
dividend per share paid on such Dividend Payment Date. However, if the dividend
is paid in property other than cash, the amount of money to be paid to You in
respect of such dividend will be determined by multiplying (i) the number of the
Restricted Stock Units (if any) that were neither forfeited nor paid on or
before such dividend record date, times (ii) the fair market value on such
Dividend Payment Date of the property that was paid per share of Common Stock as
a dividend on such Dividend Payment Date. The fair market value of the property
that was paid will be determined by the Committee in its sole and absolute
discretion.


For the avoidance of doubt: Your entitlement to be paid Dividend Equivalents
pursuant to the first or second sentence of this Section is contingent on Your
not having a “Separation from Service” on or before the record date of such
Dividend Equivalents or the applicable vesting date of the Restricted Stock
Units to which the Dividend Equivalents relate.
2.Forfeiture of Restricted Stock Units. Notwithstanding the vesting schedule
contained in the Restricted Stock Unit Summary of Grant, the vesting schedule
may change under one of the following conditions:


(a)Voluntary or Involuntary Termination. If You have a Separation from Service
for any reason other than (i) death, (ii) Disability, or (iii) Separation from
Service by Retirement (to the extent set forth in (d) below), any Restricted
Stock Units that have not become non-forfeitable on or before the date on which
You have a Separation from Service will be forfeited as of that date, and all of
Your rights and interest in and to such forfeited Restricted Stock Units will
thereupon terminate without payment of consideration by the Company. No Grant or

3

--------------------------------------------------------------------------------



other amount payable to You will be reduced by the amount of any Dividend
Equivalents previously paid to You with respect to the forfeited Restricted
Stock Units.


(b)Death or Disability. If You have a Separation from Service on account of Your
death or incur a Disability (and irrespective of whether a Separation from
Service occurs at the time of such Disability), then any Restricted Stock Units
that did not become non-forfeitable before the date on which Your death or
Disability occurs will become non-forfeitable on that date.


(c)Retirement. If You have a Separation from Service by Retirement (so long as
there is no Cause), and if, at least 2 years have passed since the Grant Date,
then the portion of any Restricted Stock Units that did not become
non-forfeitable before the date of Separation from Service by Retirement will
become non-forfeitable on that date.


(d)Change in Control. If You did not have a Separation from Service before the
date, if any, on which a “change in control event” occurs (within the meaning of
Treasury Regulation Section 1.409A-3(i)(5)(i) & (ii)), then, except as otherwise
provided in Your employment agreement with the Company, if applicable, any
Restricted Stock Units that did not become non-forfeitable before the Change in
Control will become non-forfeitable upon termination of employment (i) by the
Company without Cause, (ii) by You for Good Reason, (iii) on account of death,
(iv) on account of Disability, or (v) on account of Your Retirement, in each
case, if such termination occurs on or within 2 years following the Change in
Control.


(e)Acceptance. By electronically accepting this Grant, You irrevocably consent
to any forfeiture of Restricted Stock Units required or authorized by this
Agreement.


3.Issuance of Shares. If a Restricted Stock Unit becomes non-forfeitable
pursuant to the terms of this Agreement, a share of Common Stock will be
credited to a brokerage account established by the Company in Your name (or, in
the event of Your death, in the name of Your Beneficiary) in payment of such
Restricted Stock Unit on the date on which the Restricted Stock Unit becomes
non-forfeitable or as soon as practicable thereafter, but not later than 60 days
thereafter (which date during that 61 day period will be determined by the
Company). All shares of Common Stock issued under this Agreement will be duly
authorized, validly issued, fully paid and non-assessable.


4.Code Section 409A. Notwithstanding the preceding provisions of this Section or
any other provision of this Agreement to the contrary, if You are a specified
employee (within the meaning of Treasury Regulation Section 1.409A-1(i)) on the
date of a Separation from Service, any payment to be made pursuant to this
Agreement that constitutes deferred compensation that is subject to Section 409A
of the Code and that is to be paid due to a Separation from Service during the 6
month period following a Separation from Service (a “Delayed Payment”) will not
be paid during that 6 month period but will instead be accumulated and paid on
the first day of the seventh month following the date of the Separation from
Service (or, if earlier, within 14 days after the death of You)(the “Delayed
Payment Date”). For the avoidance of doubt, the preceding sentence will apply to
any payment (and only to any payment) pursuant to this Agreement to which Code
Section 409A(a)(2)(B)(i) (relating to specified employees) applies, and will not
apply to any payment that is not subject to Code Section 409A as a result of
Treasury Regulation Section

4

--------------------------------------------------------------------------------



1.409A-1(b)(4) (relating to short-term deferrals) or otherwise. Also for the
avoidance of doubt, any Delayed Payment will accrue Dividend Equivalents until
it is paid pursuant to the preceding provisions of this Section, which Dividend
Equivalents will be accumulated and deemed reinvested in additional Restricted
Stock Units at Fair Market Value on the Dividend Payment Date of such Dividend
Equivalents (which additional Restricted Stock Units may also accrue Dividend
Equivalents) and which will be paid (in money) on the Delayed Payment Date based
on the Fair Market Value of such additional Restricted Stock Units on the
Delayed Payment Date. Your right to any series of payments of Restricted Stock
Units or Dividend Equivalents pursuant to this Agreement will be treated as a
right to a series of separate payments within the meaning of Treasury Regulation
Section 1.409A-2(b)(2)(iii), including without limitation for purposes of the
short-term deferral rule set forth in Treasury Regulation Section
1.409A-1(b)(4).


5.Your Commitments; Recoupment.


(a)If You, at any time before the Grant terminates: (i) directly or indirectly,
whether as an owner, partner, shareholder, consultant, agent, employee, investor
or in any other capacity, accept employment by, render services for or otherwise
assist any other business which competes with the business conducted by the
Company or any of its Subsidiaries in which You worked during Your last 2 years
with the Company or any of its Subsidiaries; (ii) directly or indirectly, hire
or solicit or arrange for the hiring or solicitation of any employee of the
Company or any of its Subsidiaries, or encourage any such employee to leave such
employment; (iii) use, disclose, misappropriate or transfer confidential or
proprietary information concerning the Company or any of its Subsidiaries
(except as required by Your work responsibilities with the Company or any of its
Subsidiaries); or (iv) are convicted of a crime against the Company or any of
its Subsidiaries; or (v) engage in any activity in violation of the policies of
the Company or any of its Subsidiaries, including without limitation the
Company’s Code of Business Ethics and Conduct, or, at any time, engage in
conduct adverse to the best interests of the Company or any of its Subsidiaries;
then should any of the foregoing events occur, the Grant will be canceled,
unless the Committee, in its sole discretion, elects not to cancel such Grant.
The obligations in this Section are in addition to any other agreements related
to non-competition, non-solicitation and preservation of Company confidential
and proprietary information entered into between You and the Company, and
nothing herein is intended to waive, modify, alter or amend the terms of any
such other agreement.


(b)You agree that You will be subject to any compensation, clawback and
recoupment policies that may be applicable to You, as in effect from time to
time and as approved by the Board or the Committee, whether or not approved
before or after the Grant Date.


6.Restrictions on Grant. In no event may (a) You sell, exchange, transfer,
assign, pledge, hypothecate, mortgage or dispose of the Grant or any interest
therein, nor (b) the Grant or any interest therein be subject to anticipation,
attachment, garnishment, levy, encumbrance or charge of any nature, voluntary or
involuntary, by operation of law or otherwise and any attempt to do so, whether
voluntary or involuntary, will be null and void and no other party will obtain
any rights to or interest in the Grant. You may designate a Beneficiary to
receive the Grant in the event of Your death in accordance with Section 2(c) of
the Plan. Any Beneficiary will receive the Grant

5

--------------------------------------------------------------------------------



subject to all of the terms, conditions and restrictions set forth in this
Agreement, including but not limited to the forfeiture provisions set forth in
this Agreement.


7.Taxes and Withholding. The Committee may cause to be made, as a condition
precedent to any payment or transfer of stock hereunder, appropriate
arrangements for the withholding of any Federal, state or local taxes. If
applicable, the Company will have the right, in its discretion, to deduct from
any Dividend Equivalents payable pursuant to this Agreement, and from any shares
to be issued pursuant to this Agreement, cash and/or shares, valued at Fair
Market Value on the date of payment, in an amount necessary to satisfy all
Federal, state and local taxes required by law to be withheld with respect to
such Dividend Equivalents, cash and/or shares. You may be required to pay to the
Company, prior to delivery of certificates representing such shares and prior to
such shares being credited to a book entry account in Your name, the amount of
any such taxes. The Company will accept whole shares of Common Stock of
equivalent Fair Market Value in payment of the Company’s minimum statutory
withholding tax obligations if You elect to make payment in shares.


8.Compliance with Law. The Company will make reasonable efforts to comply with
all applicable federal and state securities laws. However, no shares or other
securities will be issued pursuant to this Agreement if their issuance would
result in a violation of any such law. If at any time the Committee determines,
in its discretion, that the listing, registration or qualification of any shares
subject to this Grant upon any securities exchange or under any state or Federal
law, or the consent or approval of any government regulatory body, is necessary
or desirable as a condition of, or in connection with, the granting of this
Grant or the issue of shares hereunder, no rights under the Grant may be
exercised and shares of Common Stock may not be issued pursuant to the Grant, in
whole or in part, unless such listing, registration, qualification, consent or
approval will have been effected or obtained free of any conditions not
acceptable to the Committee and any delay will in no way affect the dates of
vesting or forfeiture of the Grant.


9.Amendments; Integrated Agreement. This Agreement may only be amended in a
writing signed by You and an officer of the Company duly authorized to do so.
This Agreement contains the entire agreement of the parties relating to the
subject matter of this Agreement and supersedes and replaces all prior
agreements and understandings with respect to such subject matter, and the
parties have made no agreements, representations or warranties relating to the
subject matter of this Agreement which are not set forth herein.


10.Relation to Plan; Interpretation. The Grant is granted under the Plan, and
the Grant and this Agreement are each subject to the terms and conditions of the
Plan, which is incorporated in this Agreement by reference. In the event of any
inconsistent provisions between this Agreement and the Plan, the provisions of
the Plan control. References to Sections are to Sections of this Agreement
unless otherwise noted. The titles to Sections of this Agreement are intended
solely for convenience and no provision of this Agreement is to be construed by
reference to the title of any Section.


11.Notices. Any notice hereunder by You will be given to the Senior Vice
President Human Resources and the Corporate Secretary in writing and such notice
and any payment by You will be deemed duly given or made only upon receipt by
the Corporate Secretary at Barnes Group

6

--------------------------------------------------------------------------------



Inc., 123 Main Street, Bristol, Connecticut 06010, U.S.A., or at such other
address as the Company may designate by notice to You. Any notice to You will be
in writing and will be deemed duly given if delivered to You in person or mailed
or otherwise delivered to You at such address as You may have on file with the
Company from time to time.


12.Interpretation and Disputes. This Agreement will be interpreted and
construed, and all determinations will be made, by the Committee, and any such
interpretation, construction or determination will be final, binding and
conclusive on the Company and You. In the event there is any inconsistency
between the provisions of this Agreement and the Plan, the provisions of the
Plan will govern.


Any claim, demand or controversy arising from such interpretation, construction
or determination by the Committee shall be submitted first to a mediator in
accordance with the rules of the American Arbitration Association (“AAA”) by
submitting a mediation request to the Administrator within 30 days of the date
of the Committee’s interpretation or construction. The mediation process shall
conclude upon the earlier of: (a) the resolution of the dispute; (b) a
determination by either the mediator or one or more of the parties that all
settlement possibilities have been exhausted and there is no possibility of
resolution; or (c) 30 days have passed since the filing of a request to mediate
with the AAA. A party who has previously submitted a dispute to mediation, and
which dispute has not been resolved, may submit such dispute to binding
arbitration pursuant to the rules of the AAA. Any arbitration proceeding for
such dispute must be initiated within 14 days from the date that the mediation
process has concluded. The prevailing party shall recover its costs and
reasonable attorney’s fees incurred in such arbitration proceeding. You and the
Company specifically understand and agree that the failure of a party to timely
initiate a proceeding hereunder shall bar the party from any relief or other
proceeding and any such dispute shall be deemed to have been finally and
completely resolved. All mediation and arbitration proceedings shall be
conducted in Bristol, Connecticut or such other location as the Company may
determine and You agree that no objection shall be made to such jurisdiction or
venue, as a forum non conveniens or otherwise. The arbitrator’s authority shall
be limited to resolution of the legal disputes between the parties and the
arbitrator shall not have authority to modify or amend this Agreement or the
Committee’s interpretation or construction thereof, or abridge or enlarge rights
available under applicable law. Any court with jurisdiction over the parties may
enforce any award made hereunder.


13.General.


(a)Nothing in this Agreement confers upon You any right to continue in the
employ or other service of the Company or any Subsidiary, or limit in any manner
the right of the Company, its stockholders or any Subsidiary to terminate Your
employment or adjust Your compensation.


(b)You have no rights as a stockholder with respect to any shares that may be
issued pursuant to this Agreement until the date of issuance to You of a stock
certificate for such shares or the date of a credit for such shares in a
brokerage account in Your name.


(c)This Agreement is binding upon the successors and assigns of the Company and
upon Your Beneficiary, estate, legal representatives, legatees and heirs.

7

--------------------------------------------------------------------------------





(d)This Agreement is governed by and construed in accordance with the laws of
the State of Delaware, without regard to the principles of conflicts of laws
thereof.


(e)If applicable, any shares that may be earned pursuant to this Agreement are
intended to qualify as “performance-based compensation” within the meaning of
Section 162(m)(4)(C) of the Code. Any provision of this Agreement that would
prevent any such shares from so qualifying will be administered, interpreted and
construed to carry out such intention, and any provision that cannot be so
administered, interpreted and construed will to that extent be disregarded.


14.Definitions.


(a)“Cause” means (i) Your willful and continued failure to substantially perform
Your duties with the Company (other than any such failure resulting from the
Your incapacity due to physical or mental illness) or (ii) Your willful engaging
in conduct which is demonstrably and materially injurious to the Company or its
Subsidiaries, monetarily or otherwise.


(b)“Disability” means, for Options, “disability” as defined in the Company’s
long-term disability plan as in effect from time to time (or, if that plan is
not in effect at the time in question, as it was last in effect). For Restricted
Stock Units and Performance Shares, “Disability” means “disability” as set forth
in Treasury Regulation Section 1.409A-3(i)(4)(i).


(c)“Good Reason” means “good reason” as defined in the Company’s Severance Plan
or in an employment or severance agreement if applicable.


(d)“Retirement” means retirement from the Company or a Subsidiary on or after
the first anniversary of the Grant Date and at age 62 or later with a minimum of
5 full years of service with the Company and/or its Subsidiaries.


(e)“Separation from Service” means a “separation from service with the employer”
within the meaning of Treasury Regulation Section 1.409A-1(h), where the
“employer” means the Company and all corporations and trades or businesses with
which the Company would be considered a single employer under Section 414(b) or
Section 414(c) of the Code (as determined in accordance with the first sentence
of Treasury Regulation Section 1.409A-1(h)(3)).


(f)“Separation from Service by Retirement” means a Separation from Service from
the Company or a Subsidiary on or after the first anniversary of the Grant Date
and at age 62 or later with a minimum of 5 full years of service with the
Company and/or its Subsidiaries under circumstances that do not constitute
Cause.

8